Citation Nr: 1126990	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus.

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for a bilateral leg disability, claimed as restless leg syndrome.

5.  Entitlement to service connection for chronic pain syndrome.

6.  Entitlement to service connection for a renal disability, claimed as nephropathy, including as secondary to service-connected diabetes mellitus.

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The issues involving service connection for a renal disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's type 2 diabetes mellitus is managed by restricted diet and insulin without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

2.  The Veteran's complications from diabetes mellitus consist of peripheral neuropathy affecting the left lower extremity which is no more than a mild incomplete paralysis.

3.  The Veteran's complications from diabetes mellitus consist of peripheral neuropathy affecting the right lower extremity which is no more than a mild incomplete paralysis.

4.  Available service treatment records do not reveal any complaints, findings, or diagnosis of any leg pain or restless leg syndrome during active service.

5.  The most persuasive evidence of record establishes that the Veteran's restless leg syndrome and chronic pain syndrome were first shown decades after service, and are unrelated to active service or Agent Orange exposure during service.  

6.  The most persuasive evidence of record establishes that the Veteran's restless leg syndrome and chronic pain syndrome were first shown decades before his diagnosis of type 2 diabetes mellitus and are not caused, or aggravated by, the service-connected type 2 diabetes mellitus or any other service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for type 2 diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8621 (2010).

3.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8621 (2010).

4.  The criteria for service connection for a bilateral leg disability, claimed as restless leg syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

5.  The criteria for service connection for chronic pain syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant filed his claim of service connection and increased disability ratings in June 2006.  The RO provided the appellant pre-adjudication notice in a letter dated July 2006.  This notice substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided additional notice in a letter dated April 2007.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained private medical records, service treatment records, VA treatment records, and provided multiple VA examinations of the appellant.  VA has also assisted the appellant in obtaining evidence, and afforded him the opportunity to present testimony, written statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

The Veteran's claims file is seven volumes in size and contains a large volume of medical records from private medical care providers, VA medical care providers, and other government medical care providers such as the Public Health Service.  The Board has reviewed all of the evidence of record.  

II.  Increased Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

A.  Diabetes Mellitus

Service connection for type 2 diabetes mellitus has been established at a 20 percent disability rating effective from July 2004.  In June 2006, the Veteran filed his claim for an increased disability rating.  

A May 2006 VA outpatient treatment record reveals that the Veteran was seen for complaints of pain and swelling of his extremities.  This record specifically notes that the Veteran's diabetes mellitus is well controlled by his current medication regimen.  

In October 2006, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted that the Veteran took prescribed insulin twice a day to treat his diabetes mellitus with the larger dose being in the morning.  The Veteran reported experiencing some hypoglycemia, low blood sugar, "every couple of weeks."  However, he reported that he was able to treat this himself by drinking apple juice and that no additional medical car was required.  He reported that he had not required hospitalization for any diabetic complications.  

A July 2007 VA treatment record noted follow-up with his primary care provider.  His blood sugar was noted to be "well controlled on his current insulin regimen with rare hypoglycemic episodes that he treats with apple juice."  

In November 2007, another VA Compensation and Pension examination of the Veteran was conducted.  Again, the examiner noted that the Veteran's diabetes mellitus was controlled by diet and the use of insulin.  The examiner also noted that the Veteran did not require hospitalization for any complications of diabetes, including ketoacidosis or hypoglycemia.  The Veteran's primary complaints were related to symptoms of his lower extremities.  

In December 2009, another VA Compensation and Pension examination of the Veteran was conducted.  The diagnosis was moderate type 2 diabetes mellitus that was controlled by insulin and oral agents.  The Veteran reported no episodes of ketoacidosis.  He did report that he had 2 episodes of hypoglycemic reactions per year, which required him to "report to the ED in Glascow for treatment of hypoglycemic reactions."  Review of the evidence of record, however, does not reveal that the Veteran was hospitalized, or treated for hypoglycemic reactions at either the VA or the private medical facility in Glascow.  Rather, the evidence reveals, generally, treatment for symptoms of leg pain and cardiac symptoms.  

Diabetes mellitus is rated under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 10 percent is assigned for diabetes mellitus that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 3 8 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Veteran does have other manifestations of diabetes mellitus which are rated separately.  His service-connected neuropathy of the lower extremities is addressed below.  

The evidence of record shows that the Veteran diabetes mellitus is generally well controlled with diet and the use of insulin.  The evidence does not show that the Veteran's service-connected type 2 diabetes mellitus requires regulation of activities.  The  Veteran has reported limitation of his ability to walk or stand for long periods of time secondary to leg and foot pain, however this is not specifically shown to be related to his service-connected diabetic neuropathy.  Moreover, regulation of activities has not been prescribed or ordered by a physician as a result of the diabetes mellitus.  Episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month have not been shown.  

The preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for type 2 diabetes mellitus; there is no doubt to be resolved; and an increased rating is not warranted.  

B.  Peripheral Neuropathy of the Lower Extremities

Service connection has been established for peripheral neuropathy of both lower extremities as a separate manifestation of the Veteran's service-connected type 2 diabetes mellitus.  Each lower extremity is assigned a 10 percent disability rating under Diagnostic Code 8621.  The Veteran filed his claim for increased disability ratings for these disabilities in June 2006.  

The November 2004 VA Compensation and Pension examination report, upon which service connection was granted, indicated a diagnosis of peripheral neuropathy of the lower extremities which the examiner related to the diabetes mellitus.  However, physical finding recorded on the examination report indicated that sensation in the feet was normal.  

An August 2006 VA treatment record reveals that the Veteran sought treatment for symptoms of swelling and leg pain.  The Veteran indicated an increase in leg pain and the assessment was " increased leg pain, question secondary to edema versus the peripheral neuropathy that is getting worse."  

In October 2006, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported an increase of symptoms of swelling and cramping of the lower extremities, along with complaints of numbness and tingling in the feet.  Physical examination of the feet was essentially normal.  Vibratory sensation was intact in the feet.  Neurologic examination of the lower extremities revealed that sharp and dull sensation was intact.  The examiner indicated lower extremity cramping and swelling along with numbness and tingling.  Electromyograph (EMG) testing was ordered to more accurately assess the Veteran's diabetic neuropathy.  In November 2006, EMG testing was preformed and revealed essentially normal results although amplitudes were slightly less than expected.  

A June 2007 VA treatment record indicates complaints, and an assessment of bilateral foot neuropathy for which a trial medication was prescribed.  The actual symptoms complained of were not recorded.  This note also indicates a recent history of leg pain, swelling and edema, which was treated.  

A July 2007 VA outpatient treatment record reveals that a diabetic foot examination of the Veteran was conducted.  This revealed abnormal results with no sensation below the knee on the left and decreased sensation below the knee on the right.  

In November 2007, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported "burning and aching in his bilateral feet which started in 1990."  He reported that the pain started in his feet and radiated up into his legs.  Physical examination revealed "absent filament exam to the left plantar foot; decreased vibratory sense to the right plantar foot; decreased vibratory sense to the distal toes bilaterally."  The examiner indicated that there was "insufficient evidence to warrant a diagnosis of peripheral neuropathy" in the lower extremities as a complication of diabetes mellitus.  The examiner based this upon the Veteran's reported history of symptoms dating back to 1990, which is over a decade prior the Veteran developing diabetes mellitus, along with the normal EMG studies noted above.  

In July 2008, a VA Compensation and Pension examination of the Veteran was conducted with respect to his claims for service connection for other disabilities of the legs and chronic pain.  Sensation and vibratory testing of the lower extremities indicated abnormal findings with reported diminished responses.  However, a consistent pattern of the abnormalities could not be identified.  

The Veteran's peripheral neuropathy of the lower extremities is rated at 10 percent for each extremity under Diagnostic Code 8621 for neuritis of the external popliteal (common peroneal) nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8621.  

Incomplete paralysis of the external popliteal (common peroneal) nerve will be rated as 10 percent disabling where mild, 20 percent disabling where moderate, and as 30 percent disabling where severe.  Complete paralysis of the external popliteal (common peroneal) nerve, with foot drop and slight droop of first phalanges of all toes, such that the foot cannot dorsiflex, extension (dorsal flexion) of proximal phalanges of toes is lost, abduction of foot is lost, adduction is weakened, and anesthesia covers entire dorsum of foot and toes will be rated as 40 percent disabling.  Neuritis and neuralgia of the external popliteal (common peroneal) nerve will be rated on the same basis.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, 8721 (2010).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124a. The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

The evidence of record reveals that the Veteran has peripheral neuropathy of the left and right lower extremities.  These disabilities are manifested by reports of decreased sensation and vibratory sense in the lower extremities below the knees.  Objective EMG test results are essentially normal and do not support a finding of peripheral neuropathy, let alone a neuropathy of a severe nature.  To the extent that the medical evidence shows complaints of bilateral leg pain and swelling, these symptoms are addressed below and are not considered part of the service-connected diabetic peripheral neuropathy of the lower extremities.  The symptoms of decreased sensation of the right and left lower extremities result in disabilities which are no more than mild incomplete paralysis.  

The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for peripheral neuropathy of the left and right lower extremities.  There is no doubt to be resolved; and increased disability ratings are not warranted.  

C.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations above are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to the service-connected disabilities, and marked interference with employment, as a result of the symptoms of diabetes mellitus, or the peripheral neuropathy of the lower extremities, has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as direct service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In June 2006, the Veteran submitted a written statement which initiated his present claims for service connection.  He requested "service connection for coronary artery disease with restless leg syndrome and renal insufficiency, claimed secondary to diabetes."  He further indicated that his renal insufficiency was evidenced by his "feet turning blue and becoming cold as well as swelling with any activity."  He also requested service connection for chronic pain syndrome of the right and left lower extremities.  With the exception of asserting a claim for a renal disability, which the Board addresses in the remand below, the Veteran's claims are essentially that he has some other disability of the lower extremities which is separate from his service-connected diabetic neuropathy.  Further he claims that these disabilities are the result of his service-connected type 2 diabetes mellitus.  

The Veteran's service treatment records have been obtained.  There is no evidence in these records of any complaints of, or treatment for, any lower extremity disorder, to include chronic pain, swelling, or restless leg syndrome.  On separation examination in August 1968 the Veteran's feet and lower extremities were evaluated as "normal" with no abnormalities noted by the examining physician.  

The evidence of record establishes that the Veteran was initially diagnosed with type 2 diabetes mellitus in 2004.  He required treatment at a hospital emergency room when he was identified as having excessively high blood sugar levels.  He was ultimately diagnosed with type 2 diabetes mellitus.  

A copy of the Veteran's medical history from a private physician has been obtained.  It contains a summary of the Veteran's medical history from 1973 to 2005.  This history indicates treatment for a variety of complaints which might account for the complaints of lower extremity pain including, but not limited to:  ankle sprains in 1981 and 1988; thrombophlebitis in 1988; a vascular tumor of the right leg in 1988; a motor vehicle accident with back pain in 1990; gout in 1995 and 1996; a left ankle fracture in 1996; and, a back injury in 1999.  

A magnetic resonance imaging (MRI) examination of the Veteran's low back was conducted in September 1999 and revealed the presence of arthritis and degenerative disc disease of the lumbosacral spine.  Spinal surgery was conducted in June 2000.  

Private medical records reveal that the Veteran has had complaints of bilateral lower extremity pain dating back well before he was diagnosed with diabetes mellitus in 2004.  An August 1999 record indicates left leg numbness associated with left low back pain.

Treatment records dated in November and December 2003 reveals that the Veteran sought treatment for complaints of lower extremity pain and swelling which was identified as bilateral lower extremity neuralgia and edema.  

Many of the medical records reveal that he had complaints of pain, which he often described as leg cramps, and swelling.  A hospital dismissal summary dated May 2004 indicates diagnoses of muscle cramps and gout, among others.  Peripheral vascular disease was suspected and angiograms conducted in January and March 2005 did reveal abnormal runoff of the arteries of the lower extremities.  

A June 2006 VA treatment record reveals that the Veteran reported a sensation of cold and tingling in his feet.  The treating physician indicated that this was a manifestation of his diabetic neuropathy.  However, the Veteran also reported symptoms of leg cramps and swelling.  The physician indicated that she did not know the cause of this, but suspected it was a "gravity problem."  

An August 2006 VA treatment record reveals that the Veteran sought treatment for symptoms of leg pain and swelling of the extremities.  Physical evaluation did not reveal any swelling.  The Veteran indicated an increase in leg pain and the assessment was " increased leg pain, question secondary to edema versus the peripheral neuropathy that is getting worse."  The treatment plan included treating the Veteran's complaints of chronic pain with heavy narcotics including a switch to methadone from MS Contin.  

In October 2006, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported an increase of symptoms of swelling and cramping of the lower extremities, along with complaints of numbness and tingling in the feet.  He reported that he could only walk a single block as a result of his service connection of cramping and leg pain.  Physical examination of the feet was essentially normal.  Vibratory sensation was intact in the feet.  Neurologic examination of the lower extremities revealed that sharp and dull sensation was intact.  The examiner indicated lower extremity cramping and swelling along with numbness and tingling.  The examiner also noted that the Veteran's leg pain was being treated with numerous prescribed medications, including the narcotics morphine and oxycodon.  Electromyograph (EMG) testing was ordered to more accurately assess the Veteran's diabetic neuropathy.  In November 2006, EMG testing was preformed and revealed essentially normal results although amplitudes were slightly less than expected.  

An April 2007 VA treatment note reveals that the Veteran reported leg swelling earlier in the month, but that it had subsided.  His previous narcotics were restarted.  This record also notes a history of coronary disease, type 2 diabetes, peripheral neuropathy, gout and restless leg syndrome.  The assessment and plan indicated a history of lower extremity edema and a diuretic was to be prescribed.  Chronic pain syndrome was also indicated along with prescribed narcotics for treatment.  

A May 2007 VA treatment record revealed the presence of "1+ pitting edema up to the knees."  Lower extremity edema, hypertension, and chronic pain syndrome were indicated in the assessment.  A June 2007 VA treatment record reveals that the Veteran's excess leg fluid had been treated, but his blood pressure was running on the low side.  He complained of bilateral foot neuropathy and the physician indicated that the Veteran was on prescribed medication for restless leg syndrome.

In July 2007, the Veteran again received outpatient treatment at VA.  The treating physician did note some trace pitting edema at the ankles.  Also the Veteran reported that he had disability claims pending before VA.  The physician reviewed the Veteran's records and indicated that "I did review his claims from the VA on his denial for any further disability and I cannot find any help or supporting documentation for him.  . . .  his EMG  . . .  last year was normal."  

In July 2008, a VA Compensation and Pension examination of the Veteran was conducted with respect to the Veteran's claims for service connection for lower extremity disabilities.  The examiner reviewed the Veteran's medical history and elicited a medical history from the Veteran.  The Veteran reported an onset of leg pain, and restless leg syndrome dating back to 1980.  He indicated he could only walk one or two blocks secondary to his symptoms of leg pain.  Mild edema of the ankles was found to be present.  Sensation and vibratory testing of the lower extremities indicated abnormal findings with reported diminished responses.  However, a consistent pattern of the abnormalities could not be identified.  After a full physical examination, the assessment was "subjective report of chronic pain to bilateral lower extremities, to include restless leg syndrome, bilateral knees, bilateral ankles, bilateral feet.  Range of motion consistent with age and minimal expression of pain."  The examiner noted that there were two types of restless leg syndrome and that diabetes mellitus, and particularly diabetic neuropathy can be a causative factor.  However, the examiner noted that EMG testing did not show evidence of neuropathy and that the Veteran's report of restless leg syndrome onset in the 1980s pre-dated his diagnosis of diabetes mellitus by two decades.  Accordingly, the examiner indicated that the cause of primary restless leg syndrome was unknown.  The examiner also noted that the Veteran's complaints of chronic pain and polyarthralgias pre-dated the diagnosis of diabetes mellitus.  The examiner's medical opinion was that the clamed lower extremity disabilities, including restless leg syndrome, and chronic pain of the feet, ankles and knees, were not secondary to, or aggravated by, the Veteran's service-connected diabetes mellitus.  This opinion was restated in a September 2008 addendum.  

In August 2009, a VA Compensation and Pension examination of the Veteran was conducted with respect to the issue of employability.  The Veteran reported symptoms of burning and aching in his feet.  The examiner again noted that the Veteran was prescribed narcotics, including morphine and oxycodone, to treat his complaints of chronic pain.  He reported being "chronically achy everywhere," with pain in multiple joints and muscles.  

A November 2009 VA treatment record shows that the Veteran again had complaints of bilateral leg pain with trace pitting edema of the lower extremities being present.  At a December 2009 VA Compensation and Pension examination, the Veteran reported complaints of bilateral foot pain.  

It is not contended nor does the evidence show that the claimed disabilities at issue, chronic pain and restless leg syndrome had their onset in service or were aggravated during service.  The medical opinions of record also indicate that these disabilities are unrelated to the Veteran's Agent Orange exposure during service.  

The Veteran contends that he has disabilities of the lower extremities which warrant service connection as being caused by, or are separate manifestations of, his service-connected type 2 diabetes mellitus.  His claim of service connection for a bilateral leg disability is vague with the exception of medical evidence showing diagnoses of restless leg syndrome.  His claim for service connection for chronic pain syndrome is even more vague.  It appears to be based on complaints of chronic foot and leg pain, although on a recent VA examination he merely reported vague complaints of multiple joint and muscle pain without reference to specific joints.  While there is some recent evidence of edema of the lower extremities, the Veteran's long term subjective complaints of severe leg pain and swelling have not been objective observed by medical professionals.  The Veteran is prescribed medication for restless leg syndrome and narcotics for pain, despite a lack of objective evidence in the medical record confirming these diagnoses.  

There is no evidence which shows the Veteran's claimed disabilities had their onset during service, and no evidence linking the claimed disabilities to service or to Agent Orange exposure during service.  The evidence of record reveals an onset of symptoms of leg pain, and restless leg syndrome, decades before the Veteran was diagnosed with diabetes mellitus.  To the extent that treatment records mention in passing a possible relationship between the Veteran's claimed conditions and his diabetes mellitus, these opinions are not supported by any rationale.  The medical opinions expressed in Compensation and Pension examination reports specifically find that there is no relationship between the Veteran's claimed disabilities and his service-connected diabetes mellitus.  These opinions are based upon review of the medical evidence of record and research of the appropriate medical authorities and are supported by cogent rationale.  

The preponderance of the evidence is against the claim for service connection for bilateral leg disability, claimed as restless leg syndrome.  The preponderance of the evidence is against the claim for chronic pain syndrome.  There is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for type 2 diabetes mellitus is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

A disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Service connection for a bilateral leg disability, claimed as restless leg syndrome, is denied.

Service connection for chronic pain syndrome is denied.


REMAND

The Veteran claims entitlement to service connection for a renal disability, claimed as nephropathy, including as secondary to service-connected diabetes mellitus.  In December 2007, a VA renal Compensation and Pension examination of the Veteran was conducted with respect to this claim.  Subsequently, private medical records dated January 2009, reveal that the Veteran was hospitalized, with renal insufficiency being one of the diagnoses.  Moreover, these records indicate a possible link between any renal disorder at that time and the Veteran's service-connected cardiovascular disabilities.  Accordingly, another VA examination appears warranted.  

The Veteran claims entitlement to TDIU.  He asserts that his service-connected disabilities render him unemployable.  A series of recent VA Compensation and Pension examinations have been conducted to express medical opinions with respect to the Veteran's employability.  Subsequent  to the last medical opinion, however, service connection was granted for additional disabilities.  At present, the Veteran has an 80 percent combined service-connected disability rating.  The medical opinions tend to parse out the Veteran's service-connected disabilities without consideration of his entire disability picture when rendering opinions as to his employability.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an examination should be undertaken.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate examination for renal disorders.  The examination report should include a detailed account of all renal pathology found to be present.  All necessary tests, should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the evidence of record with special attention to the recent hospital records showing a diagnosis of renal insufficiency.  The examiner should then indicate:

* Whether there a diagnosis or any current renal disability.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current renal disability is caused, or aggravated by, any service-connected disability, specifically diabetes mellitus, hypertension, and/or coronary artery disease.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  The Veteran should be accorded the appropriate VA examination to determine employability.  The report of examination should include a detailed account of all manifestations of all service-connected disabilities found to be present.  All necessary tests should be conducted.  If the examiner determines that specialized examination is required, then the appropriate examination(s) should be ordered.  

The examiner should review the evidence of record and provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of all of his service-connected disabilities alone.

The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examining physician should provide a complete rationale for all conclusions reached.

3.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any of the medical examination reports do not include adequate information to adjudicate the issues on appeal, they must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following the above, readjudicate the Veteran's claims.  If either of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


